Citation Nr: 0519902	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), which denied the veteran's 
claim for service connection for PTSD.

The veteran provided testimony at a video hearing that was 
held in May 2005 before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The veteran has a current diagnosis of PTSD. 

3.  There is credible supporting evidence in the record that 
the claimed in-service stressors occurred, as well as medical 
evidence that links the current diagnosis of PTSD to the in-
service stressors.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA, which was enacted in November 2000, imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  


II.  Factual background

Initially, the Board notes that the veteran essentially 
contends on appeal that he developed PTSD as a result of his 
traumatic experiences while serving aboard the USS ALGOL 
between 1948 and 1952, part of it during the Korean War.  He 
asserts that, while assigned to that ship, he operated a 
landing craft vehicle personnel (LCVP) that was used to carry 
men and supplies during combat beach assaults, that he was in 
the second wave during the beach landing at Inchon, Korea, 
under General Douglas MacArthur, that his landing craft 
received heavy enemy fire, that he saw other crafts striking 
mines, and that he was also involved in the evacuation of the 
American forces when the Chinese attacked U.S. forces.  He 
contends that he saw people wounded and killed (among them, a 
woman who was crushed between his landing craft and the 
ship), that he feared for his life at that time, and that he 
has ever since suffered from many PTSD-related symptoms, 
particularly flashbacks and nightmares about those traumatic 
experiences during the war.

The veteran has explained the lack of evidence of treatment 
for PTSD in more than 40 years by indicating that he never 
talked to anybody about his experiences in Korea during for 
years, and that he simply avoided any events or situations 
that might trigger those memories.  He does believe, however, 
that he should be service-connected for PTSD because he does 
suffer from that disability.

In support of his appeal, the veteran has submitted 
statements from relatives and acquaintances, received by VA 
in September and October 1999, which essentially support his 
assertions of having suffered silently throughout the years 
from PTSD. 

The veteran's DD Form 214 confirms that he served aboard the 
USS ALGOL, that his entire four-year period of active service 
was characterized as "foreign and/or sea service," and that 
he received the Korean Service Medal and the Navy Occupation 
Service Medal.  Neither medal is suggestive of actual combat 
action, but they do confirm the veteran's service in the 
Korean waters during the Korean War.

The evidence of record also includes a December 2000 letter 
received from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) in Springfield, Virginia, 
confirming that the veteran's unit of assignment served 
aboard the USS ALGOL.  That document also reveals the 
following:

The ... mission of the USS ALGOL was to:  
(1) assist in amphibious invasions by 
carrying heavy cargo and vehicles for the 
attacking force, (2) unloading the cargo 
and attendant personnel into the 24 
landing craft and delivering the load to 
the beach, and (3) evacuating wounded men 
and material from the invasion area.  The 
history further reveals that the USS 
ALGOL conducted resupply and 
reinforcement missions during the 
invasion of Inchon, Korea on September 
21-27, 1950; landed United Nation (UN) 
troops during the Wonsan invasion on 
October 15, 1950 and evacuated UN troops 
from Chinnamp during the first week of 
December 1950.  The USS ALGOL also 
assisted in evacuating the city of Inchon 
on December 20, 1950 to January 7, 1951 
and transported men and equipment of His 
Majesty's 28th Brigade to Inchon in May-
June 1951.

The USASCRUR also provided historical records pertaining to 
the USS ALGOL, which essentially confirm that that ship was 
an "Attack Cargo Ship" that took part in the invasion of 
Inchon, Korea, in September 1950, and in the Wonsan invasion 
a month later.  The ship received five Korean battle stars 
for her operations in that period.

The veteran started receiving PTSD treatment from VA in 
February 1999, at which time he said that he manned a landing 
craft during three landings in Korea, that he remembered the 
bullets flying over as he landed Marines at Pusan, and that 
he saw other LCVPs being blown up, which terrified him.  He 
helped evacuate civilians and Army personnel and saw people 
crushed to death as they tried to get onto a ship.  He also 
had to get bodies out of the water, take their dog tags, and 
help bury them.  He also remembered his ship going through a 
minefield for four days at a speed of only five knots, to 
avoid hitting a mine, and witnessing a guard who was shot in 
the head by a sniper after lighting a cigarette.

The VA mental health record from February 1999 also reveals 
complaints of poor sleep, flashbacks, nightmares, 
hypervigilance, isolation, and anger problems, and an 
assessment of "rule out PTSD," with a GAF score of 40.

The veteran underwent a psychological evaluation by VA in 
March 1999, at which time the subscribing clinical 
psychologist acknowledged that the veteran did describe 
events that were potentially horrifying or terrifying and 
described some limited chronic arousal.  However, he opined 
that there was no clear pattern of avoidance or alienation or 
numbing and that "[t]here are no sufficient symptoms at 
present to conclude with confidence that PTSD exists.  What 
may exist is likely to be mild in terms of severity."  
Anxiety disorder, not otherwise specified, with PTSD 
features, was diagnosed.

On VA PTSD examination in March 2000, the veteran essentially 
reiterated the above history and symptoms.  The examiner made 
reference to the fact that a VA clinical psychologist had not 
found, in March 1999, sufficient symptoms to permit a 
confident diagnosis of PTSD, according to the DSM-IV, and had 
instead given a diagnosis of anxiety disorder, not otherwise 
specified.  At this time, the veteran scored in the severe 
ranges of depression and anxiety on psychological testing, 
but on the low end of the average range of scores of Vietnam 
combat veterans.  The examiner acknowledged that the veteran 
experienced traumatic stressors while in combat, which were 
now relived through nightmares, and stated that the veteran 
also suffered from poor sleep and chronic irritability, but 
that he did not meet the criteria for a diagnosis of PTSD.  
The Axis I diagnoses were alcohol abuse and dysthymic 
disorder.  A personality disorder, not otherwise specified, 
was the Axis II diagnosis.

A War Diary of the USS ALGOL submitted by the veteran in 
September 2000 shows maneuvers by the ship, in October 1950, 
to avoid floating mines; the loading in December 1950 of 
6,000 Korean personnel, some of whom were wounded and others 
were prisoners of war, for transport to Inchon; and the 
commitment to the deep, also in December 1950, of the remains 
of two South Korean soldiers who died on board.

In November 2000, J.B., the team leader and clinical 
coordinator at the Vet Center in Morgantown, West Virginia, 
who is also a licensed social worker, submitted a three-page 
treatment summary.  In that document, J.B. stated that the 
veteran first came to the Vet Center in April 1999 requesting 
treatment for his PTSD.  Since that time, he had been 
receiving weekly treatment and the veteran had been fairly 
consistent in keeping with his appointments.  The veteran's 
military history and reported stressors, referred to earlier 
in this decision, were restated.
 
Clinically, J.B. stated that the veteran had "a number of 
symptoms that are consistent with a diagnosis of PTSD."  
Most prominent were those of persistent re-experiencing and 
increased arousal (in the form of episodes of irritability, 
anger, and sleep difficulty), symptoms of avoidance, and 
anxiety.  The veteran reported multiple intrusive 
recollections about the Korean War on a daily basis.  His 
distress in response to these thoughts varied from mildly to 
moderately upsetting, and this often disrupted activities he 
was engaged in.  The veteran also reported distressing dreams 
of Korea, three or four times per week, in which he saw dead 
bodies and heard people scream.  He often awoke mildly 
disoriented and very tense.

The veteran reported actively avoiding thoughts of Korea, 
which he was able to accomplish when he worked.  He reported 
that he had many associates, but no true friends, as he found 
that he did not feel close to anyone.  He reported having 
lost interest in multiple activities that had brought him 
pleasure in the past, and reported that he spent most of his 
time now just sitting and thinking about Korea.  He had a 
sense of a foreshortened future, and was distressed at how 
difficult simple things such as concentrating were becoming 
to him.  He stated that he obsessively checked his windows 
and door locks upon awakening and reported multiple episodes 
of violent behavior in the past and startled responses.  
Results in two out of three psychometric tests were 
interpreted as being highly similar to scores typically seen 
in Vietnam combat veterans with a diagnosis of PTSD and 
consistent with the veteran's verbal reports in group.

J.B. concluded that the veteran's verbal reports and testing 
results were highly consistent with a diagnosis of PTSD, at a 
level at which there was significant interference with 
several important areas of daily functioning and work 
activities, and an apparent exacerbation of symptoms in the 
past five years.  The predominant feature of the veteran's 
situation, according to J.B., was "that of PTSD directly 
related to the combat attacks he experienced while in the 
Korea[n] War."  PTSD, moderate, related to Korean War zone 
stressors, was diagnosed.

On VA PTSD re-examination in March 2001, the veteran restated 
his statements of record regarding his traumatic experiences 
while serving on the USS ALGOL, and his current PTSD-related 
symptoms.  There were essentially no objective findings 
reported, and the examiner provided no rationale or 
explanation for his diagnostic impressions of "No 
diagnosis" on both Axis I and Axis II.

At his May 2004 video hearing before the undersigned Veterans 
Law Judge, the veteran again restated his contentions of 
record to the effect that he lived very traumatic incidents 
while serving aboard the USS ALGOL while serving in the 
Korean waters during the Korean War.  He again gave specifics 
of those events, and reported a history of PTSD symptoms 
since shortly after his separation from active military 
service, having received a PTSD diagnosis several years ago, 
and currently being in receipt of VA treatment for his PTSD.

On the day of his hearing, the veteran faxed to the Board 
copies of records confirming VA treatment for chronic PTSD 
between November 2002 and February 2003.

III.  Legal criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997); 38 C.F.R. § 3.304(f) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004).

The fact that a veteran, who had a noncombatant military 
occupational specialty, but was stationed with a unit that 
was present while enemy attacks occurred, would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other 
words, a veteran's presence with the unit at the time such 
attacks occurred would corroborate his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, Vet. App. 
307, 311 (1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

IV.  Analysis

First, the Board finds that the service connection criterion 
of a current disability is met in this case, as there is 
medical evidence of a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a).  Specifically, the Board notes that the 
PTSD diagnosis rendered in January 2003 was made by a VA 
psychiatrist.  There are other identical diagnoses of record, 
discussed earlier in this decision, which are noted to have 
been made based on the DSM-IV criteria.

With regard to the criterion of a current disability, the 
Board acknowledges that two VA physicians who examined the 
veteran, in March 2000 and March 2001, as well as the VA 
clinical psychologist who did the same back in March 1999, 
believed that the symptoms were not sufficient enough to 
warrant a diagnosis of PTSD.  This fact, put together with 
the above-mentioned current diagnoses of PTSD, places the 
evidence as to whether the veteran meets the criteria for 
PTSD at least in relative equipoise.  Therefore, the Board 
has resolved reasonable doubt in favor of the veteran, 
accordingly finding that he does meet the criteria for that 
diagnosis.  

Second, there is credible supporting evidence that the 
claimed inservice stressors occurred.  While not all specific 
situations referred to by the veteran have been confirmed, 
the stressors that the veteran has reported are entirely 
consistent with the history of the vessel aboard which he 
served during the Korean War, which, as noted earlier, 
received five Korean battle stars for her operations in that 
period.  There is credible supporting evidence of some of the 
stressors, including participation in evacuations from combat 
zones, cruising through mine fields, and dealing with the 
dead.

Third, there is also competent evidence establishing a link 
between the current diagnosis of PTSD and the claimed 
inservice stressors.  Specifically, the November 2000 VA 
treatment summary subscribed by J.B. directly linked the 
diagnosis to the claimed stressors.  Additionally, the VA 
treatment records submitted more recently by the veteran 
demonstrate the clear belief by their subscribers that the 
current diagnosis of PTSD is causally related to service.

The diagnoses of PTSD of record have been based on stressors 
experienced in the Korean War.  There is credible supporting 
evidence of the claimed stressors and, since the veteran was 
a member of the USS ALGOL when the claimed incidents 
occurred, the Board must presume that he was exposed to them.  
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that the veteran has PTSD as the 
result of stressors supported by credible evidence. 
Accordingly, the preponderance of the evidence warrants a 
grant of service connection for PTSD.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


